Exhibit 10.2

MASTER LEASE AGREEMENT

Dated as of March 31, 2016 and effective as of the initial Lease Closing Date

among

LESSORS IDENTIFIED ON THE SIGNATURE PAGES HERETO,

as Lessors

and

LESSEES IDENTIFIED ON THE SIGNATURE PAGES HERETO,

as Lessees

COUNTERPART NO. [         ] OF 5 SERIALLY NUMBERED MANUALLY EXECUTED
COUNTERPARTS. TO THE EXTENT (IF ANY) THAT THIS DOCUMENT CONSTITUTES CHATTEL
PAPER UNDER THE UNIFORM COMMERCIAL CODE, NO SECURITY INTEREST IN THIS DOCUMENT
MAY BE CREATED THROUGH THE TRANSFER AND POSSESSION OF ANY COUNTERPART OTHER THAN
COUNTERPART NO. 1.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page   ARTICLE I DEFINITIONS AND INTERPRETATION      1     
SECTION 1.1     Defined Terms      1      SECTION 1.2     Interpretation      1
   ARTICLE II EQUIPMENT LEASES      3      SECTION 2.1     Agreement to Lease.
     3      SECTION 2.2     Deemed Delivery and Acceptance      3      SECTION
2.3     Ownership of the Equipment      3      SECTION 2.4     Software and
Other Rights      4      SECTION 2.5     Term      4      SECTION 2.6     Rent
and Other Payments      4      SECTION 2.7     Early Termination      5     
SECTION 2.8     Purchase Option; Return of Equipment      5      SECTION 2.9    
Quiet Enjoyment      6    ARTICLE III LEASE EVENTS OF DEFAULT      6     
SECTION 3.1     Lease Events of Default      6      SECTION 3.2     Remedies   
  7    ARTICLE IV INDEMNITIES      10      SECTION 4.1     Indemnities      10
   ARTICLE V CONDITIONS PRECEDENT      11      SECTION 5.1     Conditions
Precedent      11    ARTICLE VI REPRESENTATIONS AND WARRANTIES      12     
SECTION 6.1     Organization and Good Standing      12      SECTION 6.2     Due
Qualification      12   

 

i



--------------------------------------------------------------------------------

                 Page   SECTION 6.3     Power and Authority; Due Authorization
   12   SECTION 6.4     Binding Obligations    13   SECTION 6.5     No Violation
   13   SECTION 6.6     No Proceedings    13   SECTION 6.7     Licenses and
Approvals    13   SECTION 6.8     Software Licenses    13   SECTION 6.9    
Reserved    14   SECTION 6.10     Compliance with Laws and Agreements    14  
SECTION 6.11     Investment Company Status    14   SECTION 6.12     Disclosure
   14   SECTION 6.13     Solvency    14   SECTION 6.14     Sanctions    14  
SECTION 6.15     Perfection    14 ARTICLE VII COVENANTS    15   SECTION 7.1    
Reporting Requirements, Data Room Payment    15   SECTION 7.2     Preservation
of Existence    16   SECTION 7.3     Compliance with Laws and Agreements    17  
SECTION 7.4     [Reserved]    17   SECTION 7.5     Furnishing of Information   
17   SECTION 7.6     Inspection of Records    17   SECTION 7.7     Notification
of Default    17   SECTION 7.8     Use and Maintenance of Equipment    18  
SECTION 7.9     Insurance    19   SECTION 7.10     Loss and Damage    19  
SECTION 7.11     Cooperation with Lessors    20

 

-ii-



--------------------------------------------------------------------------------

                 Page   ARTICLE VIII EXCLUSION OF LIABILITY; ACKNOWLEDGEMENT   
  20      SECTION 8.1     Exclusion of Liability      20      SECTION 8.2    
Acknowledgments      21    ARTICLE IX LESSEE COLLATERAL      22      SECTION 9.1
    Granting Clause to Lessors      22      SECTION 9.2     UCC Financing
Statements      22      SECTION 9.3     No Assumption of Liability      22     
SECTION 9.4     Further Assurances      23      SECTION 9.5     Power of
Attorney      23    ARTICLE X TAXES      23      SECTION 10.1     Consistency of
Treatment      23      SECTION 10.2     Responsibility for Taxes      23     
SECTION 10.3     Payments      23      SECTION 10.4     Gross Up      23     
SECTION 10.5     Tax Returns      24    ARTICLE XI MISCELLANEOUS      24     
SECTION 11.1     Amendments, etc.      24      SECTION 11.2     No Implied
Waiver      24      SECTION 11.3     Notices      24      SECTION 11.4    
Binding Effect      27      SECTION 11.5     Third Party Rights      27     
SECTION 11.6     Execution in Counterparts; Integration      27      SECTION
11.7     Governing Law      28      SECTION 11.8     Waiver of Jury Trial     
28      SECTION 11.9     Consent to Jurisdiction; Waiver of Immunities      28
  

 

-iii-



--------------------------------------------------------------------------------

                 Page   SECTION 11.10     No Proceedings    28   SECTION 11.11  
  Severability    29   SECTION 11.12     Lessor Agent    29   SECTION 11.13    
Joint and Several    29 APPENDIX A Definitions    EXHIBIT A Form of Equipment
Lease Schedule    EXHIBIT B Insurance Limits    SCHEDULE 1 Rental Payment
Calculation   

 

-iv-



--------------------------------------------------------------------------------

MASTER LEASE AGREEMENT

This MASTER LEASE AGREEMENT, dated as of March 31, 2016 and effective as of the
initial Lease Closing Date (this “Agreement”), is among THE PERSONS IDENTIFIED
ON THE SIGNATURE PAGES HERETO AS LESSORS (collectively, the “Lessors” and each,
a “Lessor”) and THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS LESSEES,
jointly and severally (collectively, “Lessees” and, each, a “Lessee”).

W I T N E S S E T H:

WHEREAS, the Lessors have acquired or will acquire the Equipment, and the
Parties hereto are entering into this Agreement for the purpose of establishing
the terms and conditions by which the Lessors will lease the Equipment to the
Lessees; and

WHEREAS, the leasing of the Equipment shall be governed by the terms and
conditions in this Agreement, as well as the terms and conditions set forth in
the relevant Equipment Lease Schedule and any related documentation.

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained in this Agreement, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Defined Terms. Capitalized terms used and not otherwise defined in
this Agreement are used as defined in (or by reference in) Appendix A
(Definitions).

SECTION 1.2 Interpretation. For purposes of this Agreement and the other Lease
Documents, unless the context otherwise requires:

(a) accounting terms not otherwise defined herein, and accounting terms partly
defined herein to the extent not defined, shall have the respective meanings
given to them under, and shall be construed in accordance with, GAAP;

(b) terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9;

(c) the words “hereof”, “herein” and “hereunder” and words of similar import
used in this Agreement refer to this Agreement (or the certificate or other
document in which they are used) as a whole and not to any particular provision
of this Agreement (or such certificate or document);

(d) references to any clause, section, schedule or exhibit are references to
clauses, sections, schedules and exhibits in or to this Agreement (or the
certificate or other document in which the reference is made) and references to
any paragraph, subsection, clause or other subdivision within any section or
definition refer to such paragraph, subsection, clause or other subdivision of
such section or definition;

 

-1-



--------------------------------------------------------------------------------

(e) the term “including” means “including without limitation”;

(f) references to any Law refer to that Law as amended from time to time and
include any successor Law;

(g) references to any agreement or other document refer to that agreement or
other document as from time to time amended or supplemented, or as the terms of
such agreement are waived or modified, in each case in accordance with the terms
of such agreement or document;

(h) references to any Party include that Party’s successors and permitted
assigns;

(i) headings in this Agreement are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof;

(j) unless otherwise specifically provided with respect to any computation of a
period of time, in the computation of a period of time from a specified date to
a later specified date, the word “from” means “from and including”, the words
“to” and “until” each means “to but excluding”, and the word “within” means
“from and excluding a specified date and to and including a later specified
date”;

(k) a reference to assets includes present and future properties, undertakings,
revenues, rights and benefits of every description;

(l) a reference to an authorization includes an approval, authorization,
consent, exemption, filing, license, notarization, registration and resolution;

(m) a reference to a disposal of any asset, undertaking or business includes a
sale, lease, license, transfer, loan or other disposal by a person of that
asset, undertaking or business (whether by a voluntary or involuntary single
transaction or series of transactions);

(n) unless otherwise defined, capitalized terms defined in this Agreement in the
singular form shall have a corresponding meaning when used in the plural form,
and vice versa; and

(o) “$”, “USD” and “dollars” denote the lawful currency of the United States of
America.

 

-2-



--------------------------------------------------------------------------------

ARTICLE II

EQUIPMENT LEASES

SECTION 2.1 Agreement to Lease.

(a) Agreement to Lease. Upon satisfaction of all conditions precedent set out in
Article V (Conditions Precedent) and the transfer of title to the Equipment from
the Lessees to the Lessors pursuant to the Sale Agreements, Lessors hereby agree
to lease the Equipment to Lessees and Lessees hereby agree, jointly and
severally, to lease the Equipment from Lessors, from time to time, on the terms
and conditions set forth in this Agreement and the Equipment Lease Schedule with
respect to the relevant Equipment being leased (this Agreement together with an
Equipment Lease Schedule, each an “Equipment Lease” and, collectively, the
“Equipment Leases”). This Agreement is intended to be incorporated by reference
into each Equipment Lease Schedule agreed to from time to time as particular
items of Equipment are leased by a Lessor to a Lessee. Each Equipment Lease is
intended to be a separate instrument of lease; provided that a Lease Event of
Default with respect to one Equipment Lease shall constitute a Lease Event of
Default with respect to all Equipment Leases. As to Equipment leased pursuant to
any such individual Equipment Lease, the terms of the applicable Equipment Lease
Schedule shall control over the terms of this Agreement in the event of
conflict.

(b) Acceptance of each Equipment Lease. Entry into each Equipment Lease is
subject to the applicable Lessee and the applicable Lessor agreeing to an
Equipment Lease Schedule. The relevant Lessee agrees to initially provide or
cause to be provided to the applicable Lessor the information required by each
Equipment Lease Schedule to the extent such information is available to such
Lessee. The applicable Lessor agrees to evaluate the information provided by the
applicable Lessee, work with the applicable Lessee to reconcile any
discrepancies and provide or cause to be provided any additional information
required for each Equipment Lease Schedule, in each case, as promptly as
possible.

SECTION 2.2 Deemed Delivery and Acceptance. Upon the applicable Lessee and
applicable Lessor agreeing to an Equipment Lease on the applicable Lease Closing
Date, the applicable Lessor shall be deemed to have delivered the relevant
Equipment under such Equipment Lease to the applicable Lessee and the applicable
Lessee will be deemed to have accepted such Equipment for all purposes. Each
Lessee accepts the leasing of the Equipment by it and receives delivery of the
Equipment on an “as-is, where-is” basis.

SECTION 2.3 Ownership of the Equipment.

(a) Ownership. Subject to Section 10.1 of this Agreement, at all times during
the Term of each Equipment Lease, full legal title to the Equipment will remain
vested in the applicable Lessor to the exclusion of Lessees, notwithstanding the
possession and use thereof by Lessees. Each Lessee agrees that at all times
during the Term of each Equipment Lease for each item of Equipment, it shall
not, in each case, except in connection with a Permitted Disposition or in
connection with any Total Loss, (i) sell or dispose of or directly or indirectly
attempt to sell or dispose of Equipment in any way, (ii) part with possession of
the Equipment without the prior written consent of the applicable Lessor (other
than among Lessees or Equipment held in third-

 

-3-



--------------------------------------------------------------------------------

party warehouses or by installation vendors), and (iii) place on the Equipment
any plates, stickers or marks that are inconsistent with the ownership of the
Equipment by the applicable Lessor (other than, in the case of Equipment
installed around certain towers and poles, customary marks necessary for
identification purposes).

(b) Liens. At all times during the Term of each Equipment Lease, no Lessee shall
directly or indirectly give or allow another Person to have a Lien over the
Equipment or any Equipment Lease, other than Permitted Equipment Liens. Each
Lessee shall promptly, at its own cost and expense, take such action as may be
necessary to duly discharge or eliminate any such Liens (other than Permitted
Equipment Liens) upon obtaining Knowledge thereof.

SECTION 2.4 Software and Other Rights. The Equipment may contain software in
which none of the parties hereto have ownership or other proprietary rights
(other than as licensee). Where required by a software owner or manufacturer,
the relevant Lessee will enter into a license or other agreement for the use of
the software. Any such agreement will be separate and distinct from each
Equipment Lease, and the Lessors will have no rights or obligations thereunder
except as otherwise provided herein or agreed by such owner or manufacturer in
writing. To the extent that the applicable Lessor is deemed to be the owner or
has rights in software related to the applicable Equipment by virtue of its
ownership of the Equipment, and such rights are transferable by such Lessor, the
applicable Lessor hereby grants to the applicable Lessee any such rights that
such Lessor has (if any) to use such software during the Term of the applicable
Equipment Lease. No separate license fee shall be payable by the applicable
Lessees to the applicable Lessor in relation to such software. The Lessees
acknowledge that no Lessor has made any representation or warranty to any Lessee
as to any Lessor’s proprietary rights to, or ability to grant rights to any
Lessee for, any software available on any Equipment.

SECTION 2.5 Term. The term (the “Term”) of each Equipment Lease shall commence
on the relevant Equipment Lease Commencement Date and end on the relevant
Equipment Lease Expiration Date.

SECTION 2.6 Rent and Other Payments.

(a) Rent. On each Equipment Lease Payment Date throughout the Term of each
Equipment Lease, the applicable Lessees will pay or cause to be paid to the
applicable Lessors the related Rental Payments by depositing such amounts into
the Collection Account. Rental Payments are payable on the related Equipment
Lease Payment Dates until the Equipment Lease for the related Equipment
terminates. Once paid, each Rental Payment shall not be refundable for any
reason. The Rental Payments shall be calculated in accordance with the
methodology set forth in Schedule 1 hereto and the applicable Equipment Lease
Schedule (which may be calculated using the Excel file contained in the Data
Room entitled “Lease Rental Payment Schedule”). Each Rental Payment shall
constitute a Quarterly Rental Payment or an Amortization Rental Payment, as
further specified in each Equipment Lease Schedule.

(b) Electronic Fund Transfers. Lessees shall make all payments under all
Equipment Leases by electronic funds transfer.

 

-4-



--------------------------------------------------------------------------------

(c) Obligations Absolute. During the Term of each Equipment Lease, Lessees’
obligation to make the Rental Payments and other payments due under such
Equipment Leases is absolute and unconditional and is not affected or reduced
by:

(i) any Lessee being unable to use the Equipment;

(ii) the Equipment being damaged, lost, stolen, not in the possession of any
Lessee, or not working at any time;

(iii) any Permitted Disposition;

(iv) any set-off, counterclaim or other right any Lessee has or claims to have
against any Lessor or another Person; or

(v) any Lessor’s title to or ability to grant rights to use software being
defective for any reason, or the unavailability of any required software to any
Lessee.

The Lessees shall have no right to set off or otherwise reduce any Rental
Payment based on any claims a Lessee may have against any Lessor or any other
Person. However, no Lessee shall be impaired in the exercise of any right it may
have to assert and sue upon any valid claim it may have against the applicable
Lessor in a separate action.

SECTION 2.7 Early Termination. Prior to the three (3) month anniversary date of
the Equipment Lease Commencement Date of an Equipment Lease, the applicable
Lessee may not terminate the Equipment Lease for any reason. Thereafter,
provided that no Lease Event of Default is then continuing, the applicable
Lessee shall have the option to terminate its applicable Equipment Lease with
respect to all but not less than all of the Equipment covered by the Equipment
Lease upon the following terms and conditions:

(a) If the Lessee desires to exercise this option, it shall give the applicable
Lessor and the Lessor Agent written notice of its exercise of this option at
least sixty (60) days before the effective date of termination (the “Termination
Date”). The Termination Date may be any Equipment Lease Payment Date but not any
other date.

(b) On the Termination Date, the Lessee shall pay, in cash, all Rental Payments
and other sums then due on such date, plus the Termination Amount for the
applicable Equipment as of such date. Upon receipt by the applicable Lessor of
such amount, the applicable Lessor shall reconvey to the applicable Lessee all
right, title and interest in and to the applicable Equipment free and clear of
all Liens created by or through any Lessor.

SECTION 2.8 Purchase Option; Return of Equipment. At the end of the Term of an
Equipment Lease, the applicable Lessee may (i) purchase all but not less than
all items of Equipment covered by such Equipment Lease for the purchase price of
$1.00 or (ii) return all but not less than all such items of Equipment to the
Lessor Agent pursuant to procedures agreed between the applicable Lessee and the
Lessor Agent (it being understood that the return of such items of Equipment
shall not excuse such Lessee from its obligation under this Lease to pay any
Rental Payments, Liquidated Damages, Enforcement Costs or other amounts owing to
the Lessors under this Lease); provided that no Lessee may exercise its option
to purchase any

 

-5-



--------------------------------------------------------------------------------

Equipment under clause (i) of this Section 2.8 if, under Section 3.1(a),
Section 3.1(b), Section 3.1(e) or Section 3.1(f) (with respect to
Section 3.1(f), due to the Guarantor’s failure to pay any amount due and payable
under the Guaranty), any Lease Default or Lease Event of Default has occurred
and is continuing unless (x) such Lease Default or Lease Event of Default (other
than a Lease Default or Lease Event of Default under Section 3.1(e)) is cured
concurrently with the purchase of such Equipment and (y) the Lessees shall have
paid any outstanding Enforcement Costs under Section 3.2(d).

SECTION 2.9 Quiet Enjoyment.

The applicable Lessor covenants that during the Term of an Equipment Lease, so
long as no Lease Event of Default shall have occurred and be continuing, neither
the applicable Lessor nor any Person claiming any interest in the Equipment by,
through or under the applicable Lessor shall disturb the applicable Lessee’s
quiet enjoyment of the Equipment.

ARTICLE III

LEASE EVENTS OF DEFAULT

SECTION 3.1 Lease Events of Default.

A Lease Event of Default occurs if:

(a) any Lessee (or the Guarantor on its behalf) fails to make any Rental Payment
within five (5) Business Days following the due date thereof;

(b) any Lessee (or the Guarantor on its behalf) fails to pay any other amount
(other than as set forth in Section 3.1(a) (Lease Events of Default)) due and
payable under this Agreement or an Equipment Lease unless such breach is
remedied within 10 Business Days following the date on which written notice of
such failure shall have been received by such Lessee from any Lessor;

(c) any Lessee breaches Section 2.3(b) (Liens), Section 4.1(a) (Indemnities) or
Section 7.7 (Notification of Default) of this Agreement, and such breach is not
remedied within 10 Business Days of the date on which written notice of such
failure shall have been received by such Lessee from any Lessor;

(d) any Lessee or the Guarantor breaches any other representation, warranty,
covenant or other provision of this Agreement or any other Lease Document in any
material respect (other than as specified in paragraphs (a), (b), (c) above and
(f)), and such breach is not remedied within 30 days of the date on which
written notice of such failure shall have been received by such Lessee or
Guarantor from any Lessor;

(e) the occurrence of an Insolvency Event with respect to any Lessee or the
Guarantor;

(f) (i) the Guarantor fails to pay any amount due and payable under the
Guaranty, or the Guaranty is terminated or ceases to be in full force and effect
for any reason

 

-6-



--------------------------------------------------------------------------------

(other than termination in accordance with its terms) before the Final
Settlement Date , unless such breach is remedied within five (5) Business Days
of the date on which written notice of such failure shall have been received by
Guarantor or Lessee from any Lessor or (ii) the Guaranty shall be asserted in
writing by any Lessee or the Guarantor not to be in effect or not to be legal,
valid and binding obligations;

(g) a Change of Control has occurred;

(h) (i) any Lessee, the Guarantor or SCI shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of Material
Indebtedness, when and as the same shall become due and payable, and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such indebtedness or (ii) any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, but without any further lapse of time) the holder or holders of such
Material Indebtedness or any trustee or agent on its or their behalf to cause
such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or

(i) one or more judgments for the payment of money shall be rendered against any
Lessee, SCI or the Guarantor in an aggregate amount in excess of $250,000,000
and, in either case, the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the respective Lessee, SCI or the Guarantor to enforce any such
judgment.

SECTION 3.2 Remedies.

(a) If a Lease Event of Default occurs with respect to any Equipment Lease, any
Lessor may, while such Lease Event of Default is continuing, subject to the
terms of the Intercreditor Agreement, with (1) if the Senior Loan is
outstanding, the consent of the Senior Administrative Agent, (2) if the Senior
Loan is not outstanding but the Tranche A Loan is outstanding, the consent of
the Tranche A Administrative Agent, (3) if neither the Senior Loan nor the
Tranche A Loan is outstanding but the Tranche B Loan is outstanding, the consent
of the Tranche B Administrative Agent or (4) if none of the Senior Loan, the
Tranche A Loan or the Tranche B Loan is outstanding but any amount of the
Tranche C Loan is outstanding, the consent of the Tranche C Administrative
Agent, exercise any one or more of the following remedies with respect to such
Equipment Lease and any or all other Equipment Leases to which any Lessor is
then a party: (i) proceed at law or in equity, to enforce specifically Lessees’
performance or to recover damages; (ii) declare each such Equipment Lease in
default, and terminate each such Equipment Lease or otherwise terminate the
applicable Lessees’ right to use the Equipment and Lessees’ other rights, but
not its obligations, thereunder, and the applicable Lessees shall, if any Lessor
requests, return the Equipment to the applicable Lessor in accordance with the
terms of Section 2.8 of this Agreement; (iii) use the applicable Lessee’s owned
premises for storage at the location where the Equipment resides without
liability; (iv) sell, re-lease or otherwise dispose of any or all of the
Equipment, whether or not in any Lessor’s possession, at public or private sale,
including, without limitation, in accordance with the terms of the Purchase
Agreement, with or

 

-7-



--------------------------------------------------------------------------------

without notice to the applicable Lessee, and apply or retain the net proceeds of
such disposition to the obligations and indebtedness (including any Liquidated
Damages) of such Lessee owing under this Agreement and each Equipment Lease
Schedule (including obligations and indebtedness of such Lessee as a joint and
several obligor pursuant to Section 11.13(a)), with the applicable Lessee
remaining liable for any deficiency and with any excess being for the account of
the applicable Lessee; (v) enforce any or all of the preceding remedies with
respect to any related Lessee Collateral, and apply any deposit or other cash
collateral, or any proceeds of any such Lessee Collateral, at any time to reduce
any amounts due to any Lessor; (vi) demand and recover from the applicable
Lessee all Liquidated Damages; and (vii) exercise any and all other remedies
allowed by applicable law, including the UCC.

(b) If a Lease Event of Default occurs with respect to any Equipment Lease, upon
demand by any Lessor in accordance with Section 3.2(a) while such Lease Event of
Default is continuing, the applicable Lessee shall pay to the Lessors the
Termination Amount under the applicable Equipment Lease(s) (determined as of the
last Equipment Lease Payment Date prior to the occurrence of the subject Lease
Event of Default), together with all Rental Payments then due under the related
Equipment Leases as of such determination date, and all Enforcement Costs
(defined in Section 3.2(d)) (collectively, the “Liquidated Damages”). Lessees
hereby acknowledge that the Liquidated Damages are damages to be paid in lieu of
future Rental Payments and are reasonable in light of the anticipated harm
arising by reason of a Lease Event of Default, and are not a penalty. Upon the
occurrence of the Lease Event of Default described in Section 3.1(e) hereof, the
remedy provided in Sub-Clause (vii) in Clause (a) above shall be automatically
exercised without the requirement of prior written notice to the applicable
Lessee or of any other act or declaration by any Lessor, and the Liquidated
Damages described herein shall be immediately due and payable.

(c) If the applicable Lessor receives from a Lessee the Liquidated Damages under
this Section 3.2, it shall reconvey all right, title and interest in and to the
applicable Equipment to the applicable Lessee.

(d) Unless already specifically provided for in Section 3.2(b), if a Lease Event
of Default occurs with respect to any Equipment Lease, Lessees shall also be
liable for all of the following (“Enforcement Costs”): (1) all unpaid Rental
Payments due before, during or after exercise of any of the foregoing remedies,
and (2) while the Lease Event of Default is continuing: all reasonable legal
fees (including consultation, drafting notices or other documents, expert
witness fees, sending notices or instituting, prosecuting or defending
litigation or arbitration) and other enforcement costs and expenses incurred by
reason of any Lease Default or Lease Event of Default or the exercise of
Lessors’ rights or remedies, including all expenses incurred in connection
therewith, and all other pre-judgment and post-judgment enforcement related
actions taken by any Lessor or any actions taken by any Lessor in any bankruptcy
case involving any Lessee, the Equipment, or any other Person.

(e) While a Lease Event of Default is continuing, Lessor Agent may elect, upon
written notice to the Lessees, to have all amounts then due and owing hereunder,
from the date of such election until such amounts are received by Lessors, bear
interest at a per annum interest rate that is the lesser of (1) 2.0% plus the
per annum implicit rate of interest in the Quarterly Rental Payment calculation
on Schedule 1 hereto or (2) the maximum rate permitted

 

-8-



--------------------------------------------------------------------------------

by applicable law (the “Default Rate”); provided, however, that if such Lease
Event of Default occurs under Sections 3.1(a), 3.1(b), 3.1(e) or 3.1(f), such
interest shall accrue immediately upon the occurrence of such Lease Event of
Default, without the requirement of any election by, notice from or other action
of any Lessor.

(f) No right or remedy hereunder is exclusive and each may be used successively
and cumulatively. Any failure to exercise the rights granted hereunder upon any
Lease Default or Lease Event of Default shall not constitute a waiver of any
such right. No extension of time for payment or performance of any of Lessees’
obligations hereunder shall operate to release, discharge, modify, change or
affect the original liability of any Lessee for such obligations, either in
whole or in part. In any action to repossess any Equipment or other Lessee
Collateral, Lessees waive any bonds and any surety or security required by any
applicable laws as an incident to such repossession. Notices of Lessors’
intention to accelerate, acceleration, nonpayment, presentment, protest,
dishonor or any other notice whatsoever (other than as expressly set forth
herein) are waived by Lessees. Any notice given by any Lessor of any disposition
of the Equipment or any Lessee Collateral or other intended action of any Lessor
which is given in accordance with the Equipment Lease at least ten (10) Business
Days prior to such action, shall constitute fair and reasonable notice of such
action. The execution of an Equipment Lease shall not constitute a waiver by any
Lessor of any pre-existing Lease Default or Lease Event of Default.

(g) With respect to any disposition of any Equipment pursuant to this
Section 3.2, (i) no Lessor shall have any obligation, subject to the
requirements of commercial reasonableness, to clean-up or otherwise prepare the
same for disposition, (ii) Lessors shall comply with any applicable law in
connection with any such disposition, and any actions taken in connection
therewith shall not be deemed to have adversely affected the commercial
reasonableness of any disposition thereof, (iii) Lessors may disclaim any title
or other warranties in connection with any such disposition, (iv) if any Lessor
purchases any of the Equipment or Lessee Collateral at a public or private sale
pursuant hereto, any Lessor may pay for the same by crediting some or all of the
applicable Lessee’s obligations under any Equipment Lease, and (v) Lessees shall
remain responsible for any deficiency remaining after any Lessor’s exercise of
its remedies and application of any funds or credits against the applicable
Lessee’s obligations under any Equipment Lease.

(h) Notwithstanding anything herein to the contrary, in the event that the Sale
Notice (as defined in the Purchase Agreement) has been delivered to the
purchaser under the Purchase Agreement in accordance with Section 3.01(h) of the
Intercreditor Agreement, each Lessor hereby agrees that it shall not exercise
any rights or remedies in respect of any of the Lessee Collateral unless the
purchaser under the Purchase Agreement has defaulted on any of its obligations
to purchase the Equipment in accordance with the terms of the Purchase
Agreement, including, without limitation, its obligation to timely pay the
purchase price thereunder in full to the Collection Account. In the event that
the purchaser under the Purchase Agreement has purchased the Equipment in
accordance with the terms of the Purchase Agreement, then so long as the
Purchaser continues to own the Equipment, the Purchaser shall, in accordance
with and subject to the terms of the Purchase Agreement, control all rights and
remedies in respect of any of the Lessee Collateral without the approval or
consent of any Person, including, without limitation, the Applicable Parties.

 

-9-



--------------------------------------------------------------------------------

ARTICLE IV

INDEMNITIES

SECTION 4.1 Indemnities.

(a) Lessees hereby jointly and severally indemnify each of the Lessors, and any
of their respective successors, assigns, creditors (including any agent for a
group of creditors; provided that the Lessees’ obligation to indemnify the
expenses of any such agent under this Section 4.1(a) shall be limited to the
expenses of two agents for each class of creditors) and pledgees, and their
respective employees, officers, directors and equityholders (each a “Lessee
Indemnitee”) and hold any Lessee Indemnitee harmless from, any and all losses,
claims, damages, liabilities, charges, penalties, levies and related expenses
(including the reasonable and documented fees and expenses of counsel for
Lessors or any other Lessee Indemnitee), including, on account of funds
borrowed, contracted for or used to fund any amount payable by a Lessee
Indemnitee in connection with the purchase or the lease of any Equipment subject
to an Equipment Lease or proceedings related thereto (the “Liabilities”)
incurred by any Lessee Indemnitee, without duplication of any other amount paid,
as a result of:

(i) an Equipment Lease (or any part of it) being void, voidable or unenforceable
for any reason;

(ii) the Equipment being lost, stolen, damaged, or destroyed by, or confiscated
from, in each case, any Lessee;

(iii) any sublease of any item of Equipment;

(iv) any information provided by or on behalf of a Sprint Party or any Affiliate
for inclusion in an Equipment Lease Schedule being incorrect;

(v) an Equipment Lease terminating in relation to some or all of the Equipment
before the end of the Term of that Equipment Lease, except as otherwise
expressly contemplated under this Agreement;

(vi) any failure by a Lessee to comply with any of its obligations in the Lease
Documents to which it is a party;

(vii) any Lease Event of Default; or

(viii) the ordering, acquisition, delivery, installation, operation or rejection
of the Equipment, the possession of any property to which it may be attached
from time to time, maintenance, use, condition, ownership or operation of any
item of Equipment, and by whomsoever owned, used, possessed or operated, during
the Term of any Equipment Lease with respect to that item of Equipment, the
existence of latent and other defects (whether or not discoverable by a Lessor
or a Lessee) any claim in tort for negligence or strict liability, and any claim
for patent, trademark or copyright infringement, or the loss, damage,
destruction, theft, removal, return, surrender, sale or other disposition of the
Equipment, or any item thereof, including claims involving or alleging
environmental damage, or any criminal or terrorist act, or for whatever other
reason whatsoever;

 

-10-



--------------------------------------------------------------------------------

provided, however, Lessees’ indemnity will not extend to any Liability to the
extent determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of any Lessee Indemnitee.

(b) Indemnity Continuing. Lessees’ indemnity is a continuing obligation,
separate and independent from Lessees’ other obligations. Lessees’ indemnity
continues after an Equipment Lease ends or is terminated and it is not necessary
for any Lessor or any other Lessee Indemnitee to incur an expense or cost or
make a payment before it enforces a right of indemnity.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Parties hereto shall not assert, and each party hereto
hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential (including lost profits) or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, or the transactions contemplated hereby or
thereby (save for claims in connection with breaches of confidentiality).

ARTICLE V

CONDITIONS PRECEDENT

SECTION 5.1 Conditions Precedent. The purchase from, and lease to, Lessees of
Equipment on the applicable Lease Closing Date, shall be subject to the
satisfaction of, or the waiver in writing by, the Lessor Agent of each of the
conditions precedent set forth below:

(a) the applicable Lessee has provided the Agreed Schedule Information with
respect to all Equipment to be subject to an Equipment Lease;

(b) immediately prior to the sale under the Sale Agreements, each applicable
Lessee is the sole owner of unencumbered legal and beneficial title to each item
of Equipment that is to be subject to such Equipment Lease;

(c) the representations and warranties of each Sprint Party set forth in Article
VI or in any other Lease Document are true and correct in all material respects
on and as of the Lease Closing Date with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case, such representations and
warranties shall have been true and correct as of such earlier date;

(d) no Lease Event of Default has occurred and is continuing;

(e) all Lease Documents have been executed and delivered to Lessor Agent;

 

-11-



--------------------------------------------------------------------------------

(f) Lessor Agent has received evidence of the insurance required to be
maintained under this Agreement;

(g) Lessor Agent has received an Opinion of Counsel to the applicable Lessee,
covering such matters as are customary in transactions of this type in form and
substance reasonably acceptable to Lessor Agent;

(h) on the initial Lease Closing Date, Lessor Agent has received a certification
by the Chief Financial Officer of the Guarantor that immediately after giving
effect to the Master Lease Agreement and transactions contemplated hereby, the
Guarantor and its Subsidiaries, taken as a whole, are Solvent; and

(i) Lessees shall have obtained any approvals, legal opinions, filings or other
documents reasonably requested by the applicable Lessor.

Lessees acknowledge and agree that this Agreement is not a committed facility
and that no Lessor is obligated to purchase or lease any Equipment to any Lessee
or enter into any Equipment Lease.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Each Lessee represents and warrants to each Lessor that, as of the Lease Closing
Date (with reference to the circumstances existing on each such date):

SECTION 6.1 Organization and Good Standing. It has been duly organized or
incorporated in, and is validly existing as a corporation, exempted company,
partnership or limited liability company, as applicable in good standing under
the Laws of its jurisdiction of organization or incorporation, with power and
authority to own its properties and to conduct its business as such properties
are presently owned and such business is presently conducted and will be
conducted, except to the extent that the failure to have such power and
authority could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

SECTION 6.2 Due Qualification. It is duly qualified to do business as a foreign
organization in good standing, if applicable, and has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which its
ownership or lease of property or the conduct of its business (including its
obligations under this Agreement) requires such qualifications, licenses or
approvals, except where the failure to be in good standing or to hold any such
qualifications, licenses and approvals could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 6.3 Power and Authority; Due Authorization It (i) has all necessary
power and authority to (A) execute and deliver this Agreement and each Equipment
Lease and (B) carry out the terms of and perform its obligations under this
Agreement and each Equipment Lease, and (ii) has duly authorized by all
necessary corporate, partnership or limited liability company action, as
applicable, the execution, delivery and performance of this Agreement and each
Equipment Lease.

 

-12-



--------------------------------------------------------------------------------

SECTION 6.4 Binding Obligations This Agreement and each Equipment Lease
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 6.5 No Violation. The due execution, delivery and performance by it of
this Agreement and each Equipment Lease and the performance of the transactions
contemplated hereby and thereby do not (i) violate or result in a default under,
(A) its articles or certificate of incorporation, memorandum and articles of
association, by-laws, certificate of formation, limited liability company
agreement, partnership agreement or other organizational documents, as
applicable or (B) in the context of the transactions contemplated by this
Agreement and the other Lease Documents, any material indenture, agreement or
instrument binding on it, including lease agreements with tower companies
related to the Equipment and the National Security Agreement, (ii) result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement or instrument, except for any Lien that
arises under the Loan Documents, or (iii) violate in any material respect any
Law applicable to any Sprint Party or any Sprint Party’s properties. The
transfer of the Equipment by the Lessors to the Purchaser in accordance with the
terms of the Purchase Agreement will not violate the terms of the National
Security Agreement or violate in any material respect any Law applicable to any
Sprint Party or any Sprint Party’s properties. No Lease Default or Lease Event
of Default has occurred and is continuing.

SECTION 6.6 No Proceedings. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to its
Knowledge, threatened in writing against it (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) seeking to prevent the consummation
of the purposes of this Agreement or the transactions contemplated hereby.

SECTION 6.7 Licenses and Approvals No license, authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority is
required for (i) its due execution, delivery and performance of this Agreement
or any Equipment Lease or the transactions contemplated hereby and thereby or
(ii) the transfer of the Equipment by the Lessors to the Purchaser in accordance
with the Purchase Agreement, including without limitation CFIUS or the CFIUS
Mitigation Agencies, in each case, that has not been made or obtained other than
registrations and notifications that are permitted to be obtained after the
applicable Lease Closing Date, which it shall obtain or cause to be obtained
within the statutorily prescribed timeframe.

SECTION 6.8 Software Licenses The execution and performance of the Sale
Agreements and the Equipment Leases do not infringe any licenses or other
agreements for the use of the software connected to the Equipment.

 

-13-



--------------------------------------------------------------------------------

SECTION 6.9 Reserved.

SECTION 6.10 Compliance with Laws and Agreements. Each Lessee is in compliance
with all laws, regulations, policies and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 6.11 Investment Company Status. No Lessee is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

SECTION 6.12 Disclosure. None of the reports or other information contained in
the Data Room with respect to the Equipment, taken together with any information
contained in the public filings made by Sprint with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading.

SECTION 6.13 Solvency. No Lessee is the subject of an Insolvency Event.

SECTION 6.14 Sanctions. None of the Lessees nor any of their respective
directors or officers: (i) is a Restricted Party; (ii) has received written
notice of any claim, action, suit, proceeding or investigation against it with
respect to Sanctions by any Sanctions Authority, (iii) directly or indirectly,
is conducting any trade, business or other activities with or for the benefit of
any Sanctioned Person, or (iv) is or ever has been in breach of or subject to
any claim, action, suit, proceeding or investigation with respect to Sanctions.

SECTION 6.15 Perfection. The security interests in the Lessee Collateral granted
to the Lessors hereunder constitute valid security interests in the Lessee
Collateral, securing the prompt and full payment and performance as and when due
of any and all obligations and indebtedness of Lessees to Lessors under this
Agreement, now existing or hereafter created.

Upon the filing of the UCC financing statement, naming the applicable Lessee as
“debtor”, naming the applicable Lessor as “secured party” and describing the
Lessee Collateral, in the filing office of the state of formation of the
applicable Lessee, the security interests in the Lessee Collateral granted by
the applicable Lessee to the applicable Lessor will constitute a perfected
security interest therein, prior to all other Liens.

Other than the security interest granted to the Lessors hereunder, none of the
Lessees has pledged, assigned, sold, granted a security interest in or otherwise
conveyed any of the Lessee Collateral. Except in connection with Permitted Liens
created pursuant to the Loan Documents, no Lessee has authorized the filing of
any financing statements against such Lessee that include a description of
collateral covering the Lessee Collateral other than any financing statement
that has been terminated and/or fully and validly assigned to the Lessors on or
prior to the date hereof.

 

-14-



--------------------------------------------------------------------------------

ARTICLE VII

COVENANTS

At all times from the initial Lease Closing Date to the Final Settlement Date,
unless Lessor Agent shall otherwise consent in writing:

SECTION 7.1 Reporting Requirements, Data Room Payment. Lessees shall maintain
the Data Room at the url specified in the definition thereof, which shall be
accessible at all times by each of the Lessors, the Senior Lenders, the Tranche
A Subordinated Lenders, the Tranche B Subordinated Lenders, the Tranche C
Subordinated Lender, the Senior Security Agent, the Senior Administrative Agent,
the Tranche A Security Agent, the Tranche A Administrative Agent, the Tranche B
Administrative Agent, the Tranche B Security Agent, the Tranche C Administrative
Agent, the Tranche C Security Agent and the Purchaser. On the initial Lease
Closing Date, the Data Room shall contain, among other things, a list of each
individual item of Equipment (including identifying which Equipment is
serialized (it being understood that such list was prepared as of March 31,
2016, contains data as of November 30, 2015 and generally represents the most
recent list of Equipment and remains subject to change in accordance with, and
as permitted by, this Agreement)), the Fair Market Value for such Equipment and
a copy of the KPMG Report. At all times, the Data Room shall contain the excel
file entitled “Network Equipment by Entity 12-31-2015.xlsx” and no Lessee shall
alter, revise or otherwise modify any of the information set forth in such file.
No later than thirty (30) days following the end of each calendar quarter,
Lessees shall update the information contained in the Data Room, taking into
account any Permitted Dispositions and other sales, leases, transfers or other
disposals of the Equipment that occurred during such calendar quarter and any
repairs or replacements that occurred during such calendar quarter to any
Equipment which constitutes serialized assets. No later than five Business Days
following the date of each such update or the date on which the Lessees should
have updated the Data Room in accordance with the immediately preceding
sentence, to the extent the Fair Market Value of the Equipment has decreased by
an amount in excess of $35,000,000 during the prior 12-month period as compared
to the Fair Market Value of all of the Equipment as of December 31, 2015 (or,
with respect to periods ending after March 31, 2017, as compared to the Fair
Market Value of all of the Equipment as of the first day of the applicable
12-month period), the Lessees shall pay or cause to be paid to the Lessors an
amount equal to such excess by depositing such amount into the Collection
Account (excluding, for the avoidance of doubt, any excess amounts previously
paid); provided that in lieu of making all or a portion of such payment in cash,
on such date, the Lessees may transfer and assign all of their right, title and
interest in and to replacement equipment to one or more Lessors so long as
(i) such replacement equipment is similar to the Equipment, (ii) the fair market
value of such replacement equipment (based on the cost of such replacement
equipment) is equal to or greater than the total amount or portion of such
payment, as applicable, (iii) such replacement equipment constitutes Eligible
Equipment as of such date and the applicable Lessors shall have a valid and
perfected security interest in such replacement equipment, (iv) the Lessees have
executed all documentation and taken all other actions to ensure that all of
their right, title and interest in and to such replacement equipment is
transferred and assigned to such Lessors and (v) the Lessees have uploaded all
supporting documentation in respect of such replacement equipment to the Data
Room. Upon such transfer and assignment, such replacement equipment shall become
Equipment hereunder. Any payment made by the

 

-15-



--------------------------------------------------------------------------------

Lessees pursuant to this Section 7.1 shall be applied ratably among the
Equipment Lease Schedules based on the OpCo Applicable Percentages (as defined
in the Equipment Lease Schedules) and shall also include all amounts necessary
to compensate the Lessors for the loss, cost and expense attributable to such
payment. Furthermore, the Lessees shall promptly upload to the Data Room any
other information relating to the Equipment, including, but not limited to,
information required to be furnished or updated pursuant to the Purchase
Agreement, that is reasonably requested by any of the Lessors, the Senior
Lenders, the Tranche A Subordinated Lenders, the Tranche B Subordinated Lenders,
the Tranche C Subordinated Lenders, the Senior Security Agent, the Senior
Administrative Agent, the Tranche A Security Agent, the Tranche A Administrative
Agent, the Tranche B Administrative Agent or the Tranche B Security Agent, the
Tranche C Administrative Agent, the Tranche C Security Agent and the Purchaser.
Notwithstanding the foregoing, no Lessee shall be required to upload any
information to the Data Room to the extent that such Lessee has determined in
good faith it is prohibited from furnishing such other information by any Law or
a Contractual Obligation of confidentiality. In the event the Data Room is not
accessible for more than ten (10) consecutive days, within five (5) Business
Days after the end of such ten day period, the Lessees shall (i) establish a
replacement data room, (ii) upload on such replacement data room all information
that was available on the Data Room as of the date that it ceased to be
accessible and (iii) notify each of the Lessors, the Senior Lenders, the Tranche
A Subordinated Lenders, the Tranche B Subordinated Lenders, the Tranche C
Subordinated Lender, the Senior Security Agent, the Senior Administrative Agent,
the Tranche A Security Agent, the Tranche A Administrative Agent, the Tranche B
Administrative Agent, the Tranche B Security Agent, the Tranche C Administrative
Agent, the Tranche C Security Agent and the Purchaser of the establishment of
such replacement data room. The Lessees shall ensure that the foregoing Persons
have access at all times to such replacement data room. Thereafter, such
replacement data room shall constitute the “Data Room” for all purposes under
the Transaction Documents.

SECTION 7.2 Preservation of Existence. Each Lessee shall (i) do all things
necessary to remain duly organized, validly existing and qualified in good
standing in its jurisdiction of organization, except where the failure to
qualify or be in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (ii) maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except where the failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
provided, however, that any Lessee may merge, consolidate or liquidate into any
other Lessee or any other Person, so long as such Person assumes all of the
obligations of the Lessee under this Agreement and the other Lease Documents, in
each case, so long as (i) the Lessors, the Senior Security Agent, the Tranche A
Security Agent and the Tranche B Security Agent and the Tranche C Security Agent
shall have received 30 days’ prior written notice thereof, (ii) no Lease Event
of Default or Lease Default has occurred and is continuing or would result
immediately after giving effect thereto, (iii) the Lessees shall have taken all
actions necessary or desirable to ensure that the Lessors shall continue to have
a valid and perfected first priority security interest in the Lessee Collateral,
including, without limitation, the filing of any UCC financing statements and
(iv) the Lessors and the Applicable Parties receive such additional
certifications as Lessor Agent or the Applicable Parties, respectively, shall
reasonably request.

 

-16-



--------------------------------------------------------------------------------

SECTION 7.3 Compliance with Laws and Agreements. Each Lessee shall comply with
all applicable Laws, regulations, policies and orders of any Governmental
Authority applicable to it, its property or its performance under this Agreement
(including, without limitation, all applicable telecommunication, national
security and FCC regulations, the U.S. Foreign Corrupt Practices Act and
international anti-money laundering laws applicable to it) except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 7.4 [Reserved].

SECTION 7.5 Furnishing of Information. Promptly following any reasonable request
by a Lessor, Lessees shall furnish or cause to be furnished to Lessor Agent such
information with respect to the Lessee Collateral as any Lessor may reasonably
request; provided Lessees shall not be required to furnish any information to
the extent that any Lessee has determined in good faith it is prohibited from
furnishing such other information by any Law or a Contractual Obligation of
confidentiality.

SECTION 7.6 Inspection of Records. Upon reasonable advance notice by any Lessor
to the applicable Lessee, the applicable Lessee shall, at any time and from time
to time during regular business hours, as requested by any Lessor permit the
Lessor Agent or any of its agents or representatives, at the expense of Lessees
(provided that unless a Lease Event of Default shall have occurred and is
continuing, Lessees shall not be responsible for the expense of any such
inspections other than one (1) inspection per year by the Lessor Agent) (i) to
examine and make copies of and take abstracts from all books, records and
documents (including computer tapes and disks) reasonably related to Lessee
Collateral (including books, records and documents relating to the calculation
of the fair market value of replacement equipment under Section 7.1), and
(ii) to visit the offices of Lessees for the purpose of examining such materials
described in clause (i) and to discuss matters reasonably related to the
Equipment Leases and Lessees’ performance hereunder and under the other Lease
Documents to which any applicable Lessee is a party with any of the officers,
directors, relevant employees or independent public accountants of the relevant
Lessee having Knowledge of such matters. Lessor Agent and such agents and
representatives shall be bound to treat any information received pursuant to
this Section 7.6 as confidential.

SECTION 7.7 Notification of Default. Lessees shall furnish to Lessor Agent as
soon as possible and in any event within two (2) Business Days after any Lessee
obtains Knowledge of (A) the occurrence of any Lease Event of Default or Lease
Default, a statement by an appropriate officer of the relevant Lessee setting
forth details of such Lease Event of Default or Lease Default and the action
which it proposes to take with respect thereto, which information shall be
updated promptly from time to time; (B) any litigation, investigation,
proceeding or fact or circumstance that may exist at any time between it and any
Person that could reasonably be expected to result in a Material Adverse Effect
or any litigation or proceeding by or before any Governmental Authority to which
it is a party with respect to this Agreement or any other Lease Document, notice
of such litigation, investigation or proceeding and (C) the existence of a
Material Adverse Effect, notice of such Material Adverse Effect.

 

-17-



--------------------------------------------------------------------------------

SECTION 7.8 Use and Maintenance of Equipment.

(a) Each Lessee shall use the Equipment solely in the continental United States
and Hawaii and in the conduct of its business, for the purpose for which the
Equipment was designed, and operate, maintain, service and repair the Equipment
in accordance and consistent with common industry practices but in any event, to
no lesser standard than that employed by the Lessees for comparable equipment
owned or leased by them. If a Lessee relocates one or more items of Equipment to
a region covered by another Lessee, then, at the request of the applicable
Lessee, the Parties will work together in good faith to amend the Lease
Documents to transfer the relocated Equipment from the then-current Equipment
Lease Schedule to another applicable Equipment Lease Schedule.

(b) Each Lessee will, in accordance with its ordinary course business practices
and the standard of conduct set forth in Section 7.8(a), repair and replace any
parts of the Equipment which become worn out, lost, destroyed, damaged beyond
repair or otherwise unfit for use. The Equipment may be moved by the applicable
Lessee, so long as such action does not have a Material Adverse Effect on the
applicable Lessor or its successors, assigns or pledgees or their respective
interests in such Equipment. Any Lessee may sell, lease, transfer or dispose of
any Equipment to any other Lessee, and any Lessee may sublease any Equipment to
any other Subsidiary of Sprint (each Subsidiary that subleases any Equipment
from a Lessee, a “Subsidiary Sublessee”); provided, that (i) no sublease of any
Equipment shall in any way discharge or diminish such Lessee’s obligations under
this Lease and the applicable Equipment Lease Schedule (it being understood that
such Lessee shall remain primarily liable hereunder for the performance of all
the terms of this Lease and the applicable Equipment Lease Schedule as if such
sublease had not occurred) or constitute a waiver of, or inhibit in any way, the
Lessors’ rights or remedies hereunder or thereunder, (ii) (A) the rights of any
Subsidiary Sublessee under any sublease entered into after the date hereof shall
be expressly subject and subordinate to all the terms of this Lease and the
applicable Equipment Lease Schedule and to any security interest created by the
Lessors in the Lessors’ rights under this Lease and the applicable Equipment
Lease Schedule and (B) the rights of such Subsidiary Sublessee under such
sublease in and to the Equipment shall automatically terminate upon any sale of
the Equipment by the Lessors (including a sale of the Equipment to the Purchaser
under the Purchase Agreement) or upon any foreclosure under the Loan Documents
of the Lessors’ rights under this Lease and the applicable Equipment Lease
Schedule, (iii) such Subsidiary Sublessee, if not a Lessee, shall agree in any
written sublease agreement entered into after the date hereof to indemnify and
hold harmless each Lessee Indemnitee upon substantially the same terms that the
Lessees have indemnified each Lessee Indemnitee in Section 4.1 and (iv) such
Lessee shall upload a copy of any written sublease agreement entered into by
such Lessee and the applicable sublessee after the date hereof to the Data Room
no later than the next quarterly date on which the Lessees are required to
update the information in the Data Room pursuant to Section 7.1. Within thirty
(30) days after the initial Lease Closing Date, the Lessees shall obtain from
each Subsidiary Sublessee as of the initial Lease Closing Date a written
acknowledgment to the effect that (A) any sublease of the Equipment is expressly
subject and subordinate to all the terms of this Lease and the applicable
Equipment Lease Schedule and to any security interest created by the Lessors in
the Lessors’ rights under this Lease and the applicable Equipment Lease Schedule
and (B) the rights of such Subsidiary Sublessee under any sublease in and to the
Equipment shall automatically terminate upon any sale of the Equipment by the
Lessors (including a sale of the Equipment to the

 

-18-



--------------------------------------------------------------------------------

Purchaser under the Purchase Agreement) or upon any foreclosure under the Loan
Documents of the Lessors’ rights under this Lease and the applicable Equipment
Lease Schedule. To the extent any Equipment will no longer be used in the
business of the Lessees, Lessees may, as agent of the applicable Lessor, and
without any consent required by such Lessor, sell, lease, transfer or otherwise
dispose of any Equipment (a “Permitted Disposition”), provided, however, that
the Lessees shall comply with the provisions of Section 7.1 and the obligations
to make payments or substitute assets contained therein. Concurrently with any
such Permitted Disposition, such Lessor shall be deemed to have reconveyed all
right, title and interest in and to the Equipment that is the subject of the
Permitted Disposition and all Liens created by or through any Lessor in such
Equipment shall be automatically released.

(c) To the extent that any Equipment is located on land or tower facilities
leased to a Lessee from a non-Sprint Party, the applicable Lessee will use
commercially reasonable efforts to ensure that a valid and binding lease
agreement with the relevant non-Sprint Party remains in effect during the Lease
Term.

SECTION 7.9 Insurance. Lessees shall maintain all-risk insurance coverage with
respect to the Equipment insuring against, among other things: (a) any loss or
damage due to fire and the risks normally included in extended coverage,
malicious mischief and vandalism in an amount not less than the amount set forth
on Exhibit B attached hereto and (b) any commercial liability arising in
connection with the Equipment, including both bodily injury and property damage
with a combined single limit per occurrence of not less than the amount
specified in the applicable Equipment Lease Schedule. Lessees shall cause to be
provided to Lessor Agent, prior to the scheduled expiration or lapse of such
insurance coverage, evidence satisfactory to Lessor Agent of renewal or
replacement coverage. The required certificates of insurance (including
endorsements) shall (i) be in form and amount reasonably satisfactory to Lessor
Agent and written by insurers of recognized reputation and responsibility
satisfactory to Lessor Agent (but such insurer shall carry a current rating by
A.M. Best Company of at least “A-” for a general policyholder and a financial
rating of at least “VII”), (ii) be endorsed to name each of the applicable
Lessor, the Lessor Agent, the Senior Administrative Agent, the Senior Security
Agent, the Tranche A Administrative Agent, the Tranche A Security Agent, the
Tranche B Administrative Agent, the Tranche B Security Agent, the Tranche C
Administrative Agent and the Tranche C Security Agent as additional insured on
any liability policy (but without responsibility for premiums) and shall name
the Lessor Agent, the Senior Administrative Agent, the Senior Security Agent,
the Tranche A Administrative Agent, the Tranche A Security Agent, the Tranche B
Administrative Agent, the Tranche B Security Agent, the Tranche C Administrative
Agent and the Tranche C Security Agent as lender’s loss payee, (iii) provide
that any amount payable under the required all-risk property coverage shall be
paid to the Collection Account and (iv) provide for thirty (30) days’ prior
written notice to Lessor Agent, the Senior Security Agent, the Tranche A
Security Agent, the Tranche B Security Agent and the Tranche C Security Agent by
such insurer of cancellation, material change, or non-renewal. Lessees shall
cause Sprint to maintain insurance policies consistent with Exhibit B attached
hereto.

SECTION 7.10 Loss and Damage.

 

-19-



--------------------------------------------------------------------------------

(a) The applicable Lessee shall bear the risk of loss, theft, confiscation,
taking, unavailability, damage or partial destruction of the Equipment and shall
not be released from its obligations under any Equipment Lease in any such
event.

(b) The applicable Lessee shall provide prompt written notice to Lessor Agent of
any Total Loss or any material damage to Equipment with a Fair Market Value in
excess of $35,000,000 in aggregate for all Equipment under all Equipment Leases
over the prior twelve (12) month period; provided, however, that the Lessees
shall be deemed to be in compliance with their obligations under this
Section 7.10(b) if they update the Data Room in accordance with Section 7.1.

(c) Without limiting any other provision hereof, Lessees shall, in their
commercially reasonable business judgment, repair all damage to any item of
Equipment from any and all causes, other than a Total Loss, so as to cause it to
be in the condition and repair required by this Agreement.

(d) “Total Loss” shall be deemed to have occurred to an item of Equipment upon:
(1) the actual or constructive total loss of any item of the Equipment, (2) the
loss, disappearance, theft or destruction of any item of the Equipment, or
damage to any item of the Equipment that is uneconomical to repair or renders it
unfit for normal use, or (3) the condemnation, confiscation, requisition,
seizure, forfeiture or other taking of title to or use of any item of the
Equipment which continues for the lesser of ninety (90) days or the remainder of
the term of the applicable Equipment Lease, or the imposition of any Lien
thereon by any Governmental Authority.

(e) The applicable Lessor shall be under no duty to the applicable Lessee to
pursue any claim against any Person in connection with a Total Loss or other
loss or damage to the Equipment.

SECTION 7.11 Cooperation with Lessors.

Lessees agree to cooperate with Lessors and their respective successors, assigns
and pledgees and execute such documents as reasonably required by Lessors or
their respective successors, assigns and pledgees in connection with (i) the
transactions contemplated by the Loan Documents, (ii) any sale of any Equipment
Lease or Equipment by Lessors and (iii) any exercise of remedies by the Senior
Lenders, the Tranche A Subordinated Lenders, the Tranche B Subordinated Lenders
or the Tranche C Subordinated Lender under the Loan Documents.

ARTICLE VIII

EXCLUSION OF LIABILITY; ACKNOWLEDGEMENT

SECTION 8.1 Exclusion of Liability.

(a) To the full extent permitted by any applicable Law, each Party disclaims and
excludes all express or implied terms, conditions and warranties other than
those set out herein, in each Equipment Lease and the other Lease Documents.

 

-20-



--------------------------------------------------------------------------------

(b) THE EQUIPMENT IS LEASED HEREUNDER “AS IS, WHERE IS”. NO LESSOR SHALL BE
DEEMED TO HAVE MADE, AND EACH LESSOR HEREBY DISCLAIMS, ANY REPRESENTATION OR
WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO THE EQUIPMENT, INCLUDING ANY PART, OR
ANY MATTER WHATSOEVER, INCLUDING, AS TO EACH ITEM OF EQUIPMENT, ITS DESIGN,
CONDITION, MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, TITLE, ABSENCE
OF ANY PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR LATENT DEFECT (WHETHER OR
NOT DISCOVERABLE BY ANY LESSEE), COMPLIANCE OF SUCH ITEM WITH ANY APPLICABLE
LAW, CONFORMITY OF SUCH ITEM TO THE PROVISIONS AND SPECIFICATIONS OF ANY
PURCHASE DOCUMENT OR TO THE DESCRIPTION SET FORTH IN THE RELATED EQUIPMENT LEASE
SCHEDULE OR ANY OF THE OTHER EQUIPMENT LEASE DOCUMENTS, OR ANY INTERFERENCE OR
INFRINGEMENT, OR ARISING FROM ANY COURSE OF DEALING OR USAGE OF TRADE, NOR SHALL
ANY LESSOR BE LIABLE, FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL
DAMAGES OR FOR STRICT OR ABSOLUTE LIABILITY IN TORT; AND EACH LESSEE HEREBY
WAIVES ANY CLAIMS ARISING OUT OF ANY OF THE FOREGOING. Without limiting the
foregoing, no Lessor will be responsible to any Lessee or any other person with
respect to, and (as among any Lessor, any assignee and any Lessee) each Lessee
agrees to bear sole responsibility for, any risk or other matter that is the
subject of Lessors’ disclaimer; and Lessors’ agreement to enter into this
Agreement and any Equipment Lease is in reliance upon the freedom from and
complete negation of liability or responsibility for the matters so waived or
disclaimed herein or covered by the indemnity in this Agreement. So long as no
Lease Event of Default has occurred, each Lessee may exercise the applicable
Lessor’s rights, if any, under any warranty with respect to the Equipment. Each
Lessee’s exercise of such rights shall be at its sole risk, shall not result in
any prejudice to the applicable Lessor, and may be exercised only during the
term of the related Equipment Lease. No Lessee shall attempt to enforce any such
warranty by legal proceeding without the applicable Lessor’s prior written
approval (which approval shall not unreasonably be withheld).

SECTION 8.2 Acknowledgments. Each Lessee acknowledges that:

(a) it has not relied on any Lessor’s skill or judgment in deciding to enter
into any Equipment Lease;

(b) it has taken its own advice as to the taxation, accounting and financial
consequences of entering into any Equipment Lease, and has not relied on any
Lessor in relation to any of these matters;

(c) it does not enter into any Equipment Lease as trustee of any trust or
settlement;

(d) it alone is responsible for examining the Equipment before accepting them
and for satisfying itself of, among other things:

(i) their compliance with their description;

 

-21-



--------------------------------------------------------------------------------

(ii) their condition, suitability and fitness for Lessee’s purposes; and

(iii) the validity of any manufacturer’s or dealer’s warranties or guarantees
and entitlements to patents or other intellectual property rights; and

(e) except for any representation, warranty or undertaking that may be implied
by Law, no Lessor has made any representation, warranty or undertaking about the
condition or quality of any Equipment, their suitability or fitness for purpose,
or their safety.

ARTICLE IX

LESSEE COLLATERAL

SECTION 9.1 Granting Clause to Lessors. In order to secure the prompt and full
payment and performance as and when due of any and all obligations and
indebtedness of Lessees to Lessors under this Agreement and each Equipment Lease
Schedule (including obligations and indebtedness of each Lessee as a joint and
several obligor pursuant to Section 11.13(a)), now existing or hereafter
created, each Lessee hereby collaterally assigns to the applicable Lessor, and
grants to the applicable Lessor a security interest, in, all of such Lessee’s
right, title and interest in, to and under the following, whether now owned by
or owing to, or hereafter acquired by or arising in favor of such Lessee, and
regardless of where located (all of which will be collectively referred to as
the “Lessee Collateral”): the Equipment, all accessions to, substitutions for
and replacements of the Equipment, all proceeds, including insurance proceeds
and products of the Equipment and all books and records related thereto, all UCC
financing statements and any other filings covering any collateral securing
payment of the Equipment, all guaranties and indemnities supporting or securing
payment of the Equipment and all subleases, warranties and service agreements
relating to the Equipment.

SECTION 9.2 UCC Financing Statements. Each Lessee authorizes Lessor Agent to
file, transmit, or communicate, as applicable, from time to time, Uniform
Commercial Code financing statements, along with amendments and modifications
thereto, in all filing offices reasonably selected by Lessor Agent, listing the
applicable Lessee as the debtor and applicable Lessor as the secured party, and
describing the collateral covered thereby in such manner as Lessor Agent may
elect, in each case without such Lessee’s signature. Each Lessee also hereby
ratifies its authorization for Lessor Agent to have filed in any filing office
any financing statements filed prior to the date hereof. Each Lessee
acknowledges that the applicable Lessor is collaterally assigning to the Senior
Security Agent, the Tranche A Security Agent, the Tranche B Security Agent and
the Tranche C Security Agent all of the applicable Lessor’s right, title and
interest in and to, but none of its obligations under this Agreement, the
Equipment Leases and any UCC financing statements with respect to the Lessee
Collateral filed hereunder or in connection herewith.

SECTION 9.3 No Assumption of Liability. The Lien on Lessee Collateral granted
hereunder is given as security only and shall not subject any Lessor to, or in
any way modify, any obligation or liability of the Lessees relating to any
Lessee Collateral.

 

-22-



--------------------------------------------------------------------------------

SECTION 9.4 Further Assurances. Promptly upon request, but not later than three
Business Days thereafter, each Lessee shall deliver such instruments,
assignments, or other documents or agreements, and shall take such actions, as
Lessor Agent reasonably deems appropriate under applicable Law to evidence or
perfect its Lien on any Lessee Collateral, or otherwise to give effect to the
intent of this Agreement.

SECTION 9.5 Power of Attorney. In addition to all of the powers granted to the
Lessors in this Article IX, each Lessee hereby appoints and constitutes Lessor
Agent and its successors, assigns and pledgees as such Lessee’s attorney-in-fact
to sign Lessee’s name on any documents, instruments and other item consistent
with the terms of this Agreement and the other Lease Documents which Lessor
Agent or its successors, assigns or pledgees may deem necessary or advisable to
accomplish the purposes hereof (but neither Lessor Agent (nor its successors,
assigns or pledgees) shall be obligated to, and they shall have no liability to,
any Lessee or any third party for failure to so do or take action), and, upon
the occurrence and during the continuance of a Lease Event of Default, (i) to
convey any item of Lessee Collateral to any purchaser thereof and (ii) to make
any payment or take any action necessary or desirable to protect, collect or
preserve any Lessee Collateral. Lessor Agent’s (and its successors’, assigns’
and pledgees’) authority hereunder shall include, without limitation, the
authority to execute and give receipt for any certificate of ownership or any
document, to transfer title to any item of Lessee Collateral and to take any
other actions arising from or incident to the powers granted to Lessor Agent and
its successors, assigns and pledgees under this Agreement. This power of
attorney is coupled with an interest and is irrevocable.

ARTICLE X

TAXES

SECTION 10.1 Consistency of Treatment. The Lessors and the Lessees shall treat
and report the Equipment Leases consistently for all U.S. federal, state and
local income tax purposes as provided in the Tax Matters Agreement.

SECTION 10.2 Responsibility for Taxes. The Sprint Parties shall be responsible
for the payment of Taxes and the filing of Tax Returns as provided in the Tax
Matters Agreement. Any Covered Taxes (as defined in the Tax Matters Agreement)
which are not paid when due and which are paid by any Lessor shall, at Lessor
Agent’s option, become immediately due from the applicable Sprint Party to the
applicable Lessor.

SECTION 10.3 Payments. All payments made, or deemed made, pursuant to this
Agreement shall be made free and clear of, and without deduction for, any Taxes
except to the extent required by applicable law. Prior to withholding any Taxes
other than Covered Taxes (as defined in the Tax Matters Agreement) from any
payment hereunder, the applicable Lessee shall consult with Lessor Agent in good
faith as to the withholding to be made.

SECTION 10.4 Gross Up. If a withholding or deduction of Taxes (other than Taxes
imposed on the net income of any Lessor) is required by law, with respect to any
payment made to any Lessor under an Equipment Lease during the Term of such
Equipment Lease, the relevant Lessee(s) shall:

 

-23-



--------------------------------------------------------------------------------

(a) withhold or deduct the required amount from the covered payment;

(b) pay (or procure the payment of) directly to the relevant authority the full
amount required to be so withheld or deducted;

(c) promptly forward to the recipient, with a copy to Lessor Agent, an official
receipt or other documentation reasonably satisfactory to Lessor Agent
evidencing such payment to such authority; and

(d) pay (or procure the payment of) to the applicable Lessor such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the applicable Lessor will equal the full amount the applicable
Lessor would have received had no such withholding or deduction of Taxes been
required, taking into account any deduction or withholding for Taxes imposed on
any additional amounts payable pursuant to this Section 10.4.

SECTION 10.5 Tax Returns. Lessees shall prepare and timely file, or cause to be
prepared and timely filed, all Tax Returns relating to each Lessor.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Amendments, etc.

No amendment or other modification of any provision of this Agreement, and no
waiver of or consent to the departure of performance of any obligation of any
Party hereto, shall be effective unless the same shall be in writing and signed
by the Parties hereto and the Applicable Parties; provided that no such
amendment, modification, waiver or consent shall adversely affect the rights or
duties of the Purchaser hereunder or under any other Transaction Document
without the prior written consent of the Purchaser. Any such amendment, other
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given. Each of the Senior
Administrative Agent, the Tranche A Administrative Agent, the Tranche B
Administrative Agent, the Tranche C Administrative Agent, the Senior Security
Agent, the Tranche A Security Agent, the Tranche B Security Agent and the
Tranche C Security Agent and the Purchaser shall be express third party
beneficiaries of this Agreement, with the right to enforce any provisions of
this Agreement as if it were a direct party hereto.

SECTION 11.2 No Implied Waiver.

No failure on the part of any party hereto to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies provided by Law.

SECTION 11.3 Notices.

 

-24-



--------------------------------------------------------------------------------

All notices and other communications hereunder shall be in writing and shall be
deemed given when delivered personally or by overnight mail or to the extent
receipt is confirmed, facsimile or other electronic transmission service, or
five (5) calendar days after being mailed by registered mail, return receipt
requested, to a party at the following address (or to such other address as such
party may have specified by notice given to the other parties pursuant to this
Section 11.3):

If to Lessor Agent or any Lessor, to:

c/o 48 Wall Street Holdco Services, Inc.

27th Floor,

New York, NY 10005

E-mail: Al.Fioravanti@tmf-group.com

with a copy to (which copy shall not constitute notice):

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

JP Tower

2-7-2 Marunouchi, Chiyoda-ku

Tokyo 100-0005, Japan

Attention: Financial Solution Division, Administrative Office

Email: eriko_karasaki@mufg.jp and shiho_takemoto@mufg.jp

with a copy to (which copy shall not constitute notice):

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attn: Boris Ziser, Esq.

Phone: (212) 756-2140

Fax: (212) 593-5955

E-mail: boris.ziser@srz.com

If to Guarantor or any Lessee:

c/o Sprint Corporation

6200 Sprint Parkway

Overland Park, Kansas 66251

Attention: VP Corporate Planning & Treasury

E-mail: Janet.Duncan@sprint.com

With a copy (which shall not constitute notice) to:

c/o Sprint Corporation

6200 Sprint Parkway

Overland Park, Kansas 66251

Attention: Janet Duncan

 

-25-



--------------------------------------------------------------------------------

VP Corporate Planning & Treasury

Phone: (855) 848-3280

E-mail: Janet.Duncan@sprint.com

c/o Sprint Corporation

6200 Sprint Parkway

Overland Park, Kansas 66251

Attention: Jorge Gracia

General Counsel & SVP

Sprint Corporation

Phone: (855) 848-3280

E-mail: Jorge.Gracia@sprint.com

With a copy (which shall not constitute notice) to:

Rachel L. Rawson

Partner

Jones Day

901 Lakeside Avenue

Cleveland, Ohio 44114

Office +1.216.586.7276

E-mail: Rlrawson@jonesday.com

 

-26-



--------------------------------------------------------------------------------

SECTION 11.4 Binding Effect.

The parties to this Agreement may not assign any rights under this Agreement,
except with the consent of the other parties to this Agreement; provided, that,
any Lessor may pledge and collaterally assign its rights under this Agreement
for the benefit of any finance parties, including the Lessors’ pledge and
collateral assignment of all of the Lessors’ right, title and interest in and
to, but none of its obligations under this Agreement, the Equipment Leases or
any UCC financing statements with respect to the Lessee Collateral filed
hereunder or in connection herewith to the Senior Security Agent under the
Senior Security Agreement, to the Tranche A Security Agent under the Tranche A
Security Agreement, to the Tranche B Security Agent under the Tranche B Security
Agreement and to the Tranche C Security Agent under the Tranche C Security
Agreement. Furthermore, any Lessor may assign all of its rights under this
Agreement to the purchaser identified in the Purchase Agreement or otherwise in
accordance with this Agreement.

SECTION 11.5 Third Party Rights.

This Agreement shall, to the extent provided herein, inure to the benefit of the
Lessors and Lessors’ successors, assignees and pledgees. Each Party hereto
acknowledges that Lessors’ rights under this Agreement may be assigned, and
consents to such assignment and to the exercise of those rights directly by any
such assignee. Each party hereto acknowledges that each of the Senior
Administrative Agent, the Tranche A Administrative Agent, the Tranche B
Administrative Agent and the Tranche C Administrative Agent (and, with respect
to Section 4.1, each of the Senior Lenders, the Senior Security Agent, the
Tranche A Subordinated Lenders, the Tranche A Security Agent, the Tranche B
Subordinated Lenders, the Tranche B Security Agent, the Tranche C Subordinated
Lender and the Tranche C Security Agent) shall be express third party
beneficiaries of this Agreement, with the right to enforce any provisions of
this Agreement as if it were a direct party hereto. Each Lessee hereby consents
to the exercise of remedies by Lessors and Lessors’ successors, assignees and
pledgees upon the occurrence and during the continuance of any Lease Event of
Default. NO LESSEE SHALL ASSIGN, DELEGATE, TRANSFER OR ENCUMBER ANY OF ITS
RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER ANY EQUIPMENT LEASE, OR ITS LEASEHOLD
INTEREST OR ANY LESSEE COLLATERAL, SUBLET THE EQUIPMENT OR OTHERWISE PERMIT THE
EQUIPMENT TO BE OPERATED OR USED BY, OR TO COME INTO OR REMAIN IN THE POSSESSION
OF, ANYONE BUT LESSEES.

SECTION 11.6 Execution in Counterparts; Integration.

This Agreement may be executed in any number of counterparts and by the
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which when taken together shall
constitute one and the same Agreement. Executed counterparts may be delivered
electronically. This Agreement, together with the other Lease Documents,
contains a final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire understanding among the parties hereto with respect to the subject
matter hereof, superseding all prior oral or written understandings with respect
hereto.

 

-27-



--------------------------------------------------------------------------------

SECTION 11.7 Governing Law.

THIS AGREEMENT AND THE EQUIPMENT LEASES SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS PROVISIONS
THEREOF).

SECTION 11.8 Waiver of Jury Trial.

EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, THE EQUIPMENT
LEASES, ANY OTHER LEASE DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT OR DOCUMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LEASE DOCUMENT AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT A JURY.

SECTION 11.9 Consent to Jurisdiction; Waiver of Immunities.

EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:

(a) IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES
FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW
YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LEASE DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL
COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.

(b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

SECTION 11.10 No Proceedings.

Each Lessee hereby agrees that it will not institute against any Lessor, or join
any other Person in instituting against any Lessor, any proceeding of the type
referred to in the definition of Insolvency Event from the Lease Closing Date
until one year plus one day

 

-28-



--------------------------------------------------------------------------------

following the payment in full of the Senior Loan, Tranche A Loan, the Tranche B
Loan and the Tranche C Loan. The foregoing shall not limit any such Person’s
right to file any claim in or otherwise take any action with respect to any
insolvency proceeding that was instituted by any Person other than such parties.

SECTION 11.11 Severability.

Any provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 11.12 Lessor Agent. For purposes of this Agreement and each of the other
Lease Documents, each Lessor (a) authorizes the Lessor Agent to (i) make such
requests, give such notices and consents or furnish such certificates to the
Parties to the Lease Documents or any other Person on behalf of each Lessor and
(ii) take any other actions, in each case, as may be required or permitted by
this Agreement and any other Lease Document on behalf of such Lessor and
(b) authorizes the Parties to the Lease Documents and each such other Person to
treat such requests, notices, certificates or consents given or made or actions
taken by the Lessor Agent to have been made, given, furnished by or taken by the
applicable Lessor for purposes of this Agreement and any other Lease Document.
The Parties to the Lease Documents and each such other Person shall be entitled
to rely on each such request, notice, certificate or consent made, given or
furnished or action taken by the Lessor Agent pursuant to the provisions of this
Agreement or any other Lease Document as being made or furnished or taken by on
behalf of, and with the effect of irrevocably binding, such Lessor. Each
warranty, covenant, agreement and undertaking made on its behalf by the Lessor
Agent shall be deemed for all purposes to have been made by the applicable
Lessor and shall be binding upon and enforceable against such Lessor to the same
extent as if the same had been made directly by such Lessor. Each Lessor hereby
agrees that any request, notice or certificate that may be furnished by, or on
behalf of, the Parties to the Lease Documents may be furnished to the Lessor
Agent on such Lessor’s behalf.

SECTION 11.13 Joint and Several.

(a) The obligations of the Lessees hereunder and under Equipment Lease Schedules
are joint and several. Each Lessee hereby, jointly and severally, absolutely,
unconditionally and irrevocably agrees that it is fully liable, as primary
obligor and not merely as surety, for the full and punctual payment when due,
whether at stated maturity or earlier, by reason of acceleration, mandatory
prepayment or otherwise in accordance with this Agreement, of all Rental
Payments and any and all other payment obligations of the Lessees hereunder and
under the Equipment Lease Schedules, whether existing on the date hereof or
hereinafter incurred or created (collectively, the “Lease Obligations”). This
Section 11.13 constitutes a guaranty of payment and not of collection.

(b) Each Lessee hereby waives, to the fullest extent permitted by law, and
agrees not to assert any defense (other than defense of payment), whether
arising in connection with or in respect of any of the following or otherwise,
and hereby agrees that its obligations

 

-29-



--------------------------------------------------------------------------------

under this Section 11.13 are irrevocable, absolute and unconditional and shall
not be discharged as a result of or otherwise affected by any of the following
(which may not be pleaded and evidence of which may not be introduced in any
proceeding with respect to this Section 11.13, in each case except as otherwise
agreed in writing by each of the Lessors and the Applicable Parties:

(i) the invalidity or unenforceability of any obligation of a Lessee or any
other Lessee under any Lease Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Lease Obligation or any part thereof, or
the lack of perfection or continuing perfection or failure of priority of any
security for the Lease Obligations or any part thereof;

(ii) the absence of (A) any attempt to collect any Lease Obligation or any part
thereof from a Lessee or other action to enforce the same or (B) any action to
enforce any Lease Document or any Lien thereunder;

(iii) the failure by any Person to take any steps to perfect and maintain any
Lien on, or to preserve any rights with respect to, any Lessee Collateral;

(iv) any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against a Lessee or any procedure,
agreement, order, stipulation, election, action or omission thereunder,
including any discharge or disallowance of, or bar or stay against collecting,
any Lease Obligation in or as a result of any such proceeding;

(v) any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Lessee Collateral or any election following the
occurrence and during the continuance of a Lease Event of Default by any Lessee
to proceed separately against any Lessee Collateral in accordance with the
Lessors’ rights under any applicable law; and

(vi) any other defense (other than a defense of payment), setoff, counterclaim
or any other circumstance that might otherwise constitute a legal or equitable
discharge of a Lessee, or any other Lessee or any other Subsidiary of a Lessee,
in each case other than the payment in full of the Lease Obligations (other than
unasserted contingent indemnification obligations).

(c) Each Lessee hereby unconditionally and irrevocably waives to the fullest
extent permitted by law and agrees not to assert any claim, defense, setoff or
counterclaim based on diligence, promptness, presentment, requirements for any
demand or notice hereunder including any of the following: (a) any demand for
payment or performance and protest and notice of protest; (b) any notice of
acceptance; (c) any presentment, demand, protest or further notice or other
requirements of any kind with respect to any Lease Obligation becoming
immediately due and payable; and (d) any other notice in respect of any Lease
Obligation or any part thereof, and any defense (other than a defense of payment
in full of the Lease Obligations arising by reason of any disability or other
defense of a Lessee or any other Lessee. Each Lessee

 

-30-



--------------------------------------------------------------------------------

further unconditionally and irrevocably agrees not to (x) enforce or otherwise
exercise any right of subrogation or any right of reimbursement or contribution
or similar right against a Lessee or any other Lessee by reason of any Lease
Document or any payment made thereunder or (y) assert any claim, defense, setoff
or counterclaim it may have against any other Lessee or set off any of its
obligations to such other Lessee against obligations of such Lessee to such
Lessee until payment in full of the Lease Obligations (other than unasserted
contingent indemnification obligations). No obligation of any Lessee hereunder
shall be discharged other than by payment in full of the Lease Obligations
(other than unasserted contingent indemnification obligations) or by complete
performance.

(d) Each Lessee hereby assumes responsibility for keeping itself informed of the
financial condition of each other Lessee and any other guarantor, maker or
endorser of any Lease Obligation or any part thereof, and of all other
circumstances bearing upon the risk of nonpayment of any Lease Obligation or any
part thereof that diligent inquiry would reveal, and each Lessee hereby agrees
that no Lessor, Senior Lender, Tranche A Subordinated Lender, Tranche B
Subordinated Lender, Tranche C Subordinated Lender, Senior Administrative Agent,
Tranche A Administrative Agent, Tranche B Administrative Agent, Tranche C
Administrative Agent, Senior Security Agent, Tranche A Security Agent, Tranche B
Security Agent or Tranche C Security Agent shall have any duty to advise any
Lessee of information known to it regarding such condition or any such
circumstances. In the event that any Lessor, Senior Lender, Tranche A
Subordinated Lender, Tranche B Subordinated Lender, Tranche C Subordinated
Lender, Senior Administrative Agent, Tranche A Administrative Agent, Tranche B
Administrative Agent, Senior Security Agent, Tranche A Security Agent, Tranche B
Security Agent or Tranche C Security Agent, in its sole discretion, undertakes
at any time or from time to time to provide any such information to any Lessee,
such Lessor, Senior Lender, Tranche A Subordinated Lender, Tranche B
Subordinated Lender, Tranche C Subordinated Lender, Senior Administrative Agent,
Tranche A Administrative Agent, Tranche B Administrative Agent, Tranche C
Administrative Agent, Senior Security Agent, Tranche A Security Agent, Tranche B
Security Agent, Tranche C Security Agent, shall be under no obligation to
(a) undertake any investigation not a part of its regular business routine,
(b) disclose any information that such Lessor, Senior Lender, Tranche A
Subordinated Lender, Tranche B Subordinated Lender, Tranche C Subordinated
Lender, Senior Administrative Agent, Tranche A Administrative Agent, Tranche B
Administrative Agent, Tranche C Administrative Agent, Senior Security Agent,
Tranche A Security Agent, Tranche B Security Agent or Tranche C Security Agent,
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (c) make any future disclosures of such
information or any other information to any Lessee.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

-31-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized signatories as of the
day and year first above written.

For and on behalf of:

AIRGATE PCS, INC.,

ALAMOSA MISSOURI, LLC,

ALAMOSA WISCONSIN, LLC,

APC REALTY AND EQUIPMENT COMPANY, LLC,

BRIGHT PERSONAL COMMUNICATIONS SERVICES, LLC,

ENTERPRISE COMMUNICATIONS, LLC,

GEORGIA PCS MANAGEMENT, L.L.C.,

GULF COAST WIRELESS, LLC,

HORIZON PERSONAL COMMUNICATIONS, INC.,

INDEPENDENT WIRELESS ONE CORPORATION,

IPCS WIRELESS, INC.,

LOUISIANA UNWIRED, LLC,

PHILLIECO, LLC,

SOUTHWEST PCS, LLC,

SPRINT PCS ASSETS, L.L.C.,

SPRINT SPECTRUM EQUIPMENT COMPANY, L.P.,

SPRINT SPECTRUM L.P.,

SPRINT TELEPHONY PCS, L.P.,

SPRINTCOM EQUIPMENT COMPANY L.P.,

SPRINTCOM, INC.,

TEXAS TELECOMMUNICATIONS, LLC,

WASHINGTON OREGON WIRELESS, LLC,

jointly and severally, as Lessees

 

By:  

/s/ Janet M. Duncan

  Name: Janet M. Duncan   Title: Vice President and Treasurer

[Signature Page to the Master Lease Agreement]



--------------------------------------------------------------------------------

For and on behalf of:

SELE I, LLC

SELE II, LLC

SELE III, LLC

SELE IV, LLC

SELE V, LLC

SELE VI, LLC

SELE VII, LLC

SELE VIII, LLC

SELE IX, LLC

SELE 10, LLC

SELE XI, LLC

SELE XII, LLC,

jointly and severally, as Lessors

 

By:  

/s/ Albert J. Fioravanti

Name:   Albert J. Fioravanti Title:   President

This is Counterpart No. [    ] of a total of 5 counterparts. Only Counterpart
No. 1 shall be considered chattel paper for purposes of the Uniform Commercial
Code and a security interest may be perfected only by Counterpart No. 1.

[Signature Page to the Master Lease Agreement]



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

“1934 Act” means the Securities Exchange Act of 1934.

“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agreed Schedule Information” means, with respect to an Equipment Lease:

(a) a description of the Equipment to be subject to such Equipment Lease
complete with serial numbers for each item of Equipment;

(b) the Equipment Lease Commencement Date;

(c) the Equipment Lease Term;

(d) the Equipment Lease Expiration Date;

(e) the Equipment Lease Payment Dates;

(f) the Rental Payments due under the Equipment Lease; and

(g) the Termination Amounts.

“Agreement” has the meaning given to that term in the preamble.

“Amortization Rental Payment” shall mean a Rental Payment defined as an
Amortization Rental Payment as specified in an Equipment Lease Schedule.

“Applicable Parties” means collectively, (i) the Senior Administrative Agent, if
the Senior Loan is outstanding, (ii) the Tranche A Administrative Agent, if the
Tranche A Loan is outstanding, (iii) the Tranche B Administrative Agent, if the
Tranche B Loan is outstanding and (iv) the Tranche C Administrative Agent, if
the Tranche C Loan is outstanding.

“Bankruptcy Code” means Title 11 of the United States Code.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, USA, London, England or Tokyo, Japan
are authorized or required by law to remain closed.

“Cash Purchase Price” has the meaning given to the term “cash purchase price” in
the Sale Agreements.

“CFIUS” means the Committee on Foreign Investment in the United States.



--------------------------------------------------------------------------------

“CFIUS Mitigation Agencies” means the CFIUS agencies empowered to review all
foreign investments into U.S. companies that may affect U.S. national security.

“Change of Control” means the occurrence of any of the following:

(a) SoftBank ceases to own (directly or indirectly) more than 50% of the Voting
Securities of Sprint;

(b) the occurrence of any of the following: (i) the direct or indirect sale,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of Sprint’s and its Subsidiaries’ properties or assets, taken
as a whole, to any “person” (as that term is used in Section 13(d)(3) of the
1934 Act) other than to one or more Permitted Holders or (ii) the adoption of
any plan relating to Sprint’s liquidation or dissolution;

(c) Sprint shall cease to own (directly) 100% of the Voting Securities of SCI;
or

(d) Sprint shall cease to own (directly or indirectly) 100% of the Voting
Securities of any Lessee.

“Collection Account” has the meaning given to such term in the Senior Credit
Agreement.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
which has been entered into in good faith.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and
“Controlling” and “Controlled” have meanings correlative thereto.

“Data Room” means the electronic data room being maintained for “Project Lunar”
by RR Donnelley at url http://www.rrdonnelley.com/venue/.

“Default Rate” has the meaning given to that term under Section 3.2(e).

“Enforcement Costs” has the meaning given to that term under Section 3.2(d).

“Equipment” means collectively, the items of Equipment listed on an Equipment
Lease Schedule, together with any replacement parts and repairs for any such
equipment that continues to be serialized on the same serial record as of the
Lease Closing Date, together with any replacement equipment that meets the
requirements set forth in this Agreement, excluding, in each case, any software,
including but not limited to embedded, operating or application software
contained or otherwise included in such equipment.



--------------------------------------------------------------------------------

“Equipment Lease” has the meaning given to that term under Section 2.1(a)
(Agreement to Lease).

“Equipment Lease Commencement Date” means with respect to an Equipment Lease,
the commencement date of such Equipment Lease as specified in the relevant
Equipment Lease Schedule.

“Equipment Lease Expiration Date” means with respect to an Equipment Lease, the
scheduled expiration date of such Equipment Lease as set forth in the relevant
Equipment Lease Schedule.

“Equipment Lease Payment Date” means the dates for payment of the Rental
Payments specified in the Equipment Lease Schedules.

“Equipment Lease Schedule” means a schedule substantially in the form of Exhibit
A to this Agreement with respect to the Equipment listed thereon.

“Fair Market Value” means the value of the Equipment, as of December 31, 2015 as
set forth in the KPMG Report.

“FCC” means the Federal Communications Commission or any United States
Governmental Authority substituted therefor.

“Final Settlement Date” means the date of expiration or termination of the last
Equipment Lease to terminate or expire under this Agreement.

“GAAP” means, generally accepted accounting principles in the United States of
America.

“Governmental Authority” means any federal, state, regional or local government
or political subdivision thereof and any Person exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Guarantor” means Sprint.

“Guaranty” means the Guaranty, dated as of March 31, 2016 and effective as of
the initial Lease Closing Date, made by the Guarantor in favor of the Lessors.

“Insolvency Event” shall be deemed to have occurred with respect to a Person if
either:

(a) (i) a case or other proceeding shall be commenced, without the application
or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator (or other similar official) for
such Person or all or substantially all of its assets, or any similar action
with respect to such Person under any Law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, and such case
or proceeding shall continue



--------------------------------------------------------------------------------

unstayed or undismissed for a period of sixty (60) days; or (ii) an order for
relief in respect of such Person shall be entered in an involuntary case under
federal bankruptcy laws or other similar Laws now or hereafter in effect; or

(b) such Person (i) shall commence a voluntary case or other proceeding under
any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar Law now or hereafter in effect, (ii) shall consent
to the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for, such Person or
for any substantial part of its property, or (iii) shall make any general
assignment for the benefit of creditors, or shall fail to, or admit in writing
its inability to, pay its debts generally as they become due, or, if a
corporation or similar entity, its board of directors (or any board or Person
holding similar rights to control the activities of such Person) shall vote to
implement any of the foregoing.

“Intercreditor Agreement” means the Intercreditor Agreement as defined in the
Senior Credit Agreement.

“Knowledge” means, with respect to any Person (other than an individual) as to
any event or circumstance, the actual knowledge of a Responsible Officer of such
Person (without independent investigation or inquiry and without imputing to
such Responsible Officer the knowledge of any third party) or receipt by such
Person of written notice of such event or circumstance.

“KPMG Report” means that certain valuation report of KPMG dated as of April 4,
2016.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lease Closing Date” means (i) solely with respect to the date of the
effectiveness of this Agreement, the Guaranty, the Sale Agreements, the Senior
Security Agreement, the Tranche A Security Agreement, the Tranche B Security
Agreement, the Tranche C Security Agreement, the Pledge Agreement (as defined in
each of the Senior Credit Agreement, the Tranche A Second Lien Loan Agreement,
the Tranche B Third Lien Loan Agreement and the Tranche C Fourth Lien Loan
Agreement), the Servicing Agreement (as defined in the Senior Credit Agreement)
and the Tax Matters Agreement, April 5, 2016 and (ii) otherwise, the date on
which all conditions precedent to the effectiveness of an Equipment Lease
pursuant to Article V (Conditions precedent) have been satisfied or waived.

“Lease Default” means an event or circumstance which, after the giving of notice
or lapse of time, or both, would become a Lease Event of Default.



--------------------------------------------------------------------------------

“Lease Documents” means this Agreement, the Sale Agreements, the Guaranty, the
Equipment Lease Schedules and all agreements, documents and instruments
ancillary hereto and thereto.

“Lease Event of Default” has the meaning given to that term under Section 3.1
(Lease Events of Default).

“Lessee” has the meaning given to that term in the preamble.

“Lessee Collateral” has the meaning given to that term under Section 9.1
(Granting Clause to Lessee).

“Lessee Indemnitee” has the meaning given to that term under Section 4.1(a)
(Indemnities).

“Lessor” has the meaning given to that term in the preamble.

“Lessor Agent” means SELE I, LLC.

“Liabilities” has the meaning given to that term under Section 4.1(a)
(Indemnities).

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including any conditional sale or
other title retention agreement and any financing lease having substantially the
same economic effect as any of the foregoing.

“Liquidated Damages” has the meaning given to that term under Section 3.2(b).

“Loan Documents” shall mean, collectively, (i) the Loan Documents, as defined in
the Senior Credit Agreement, (ii) the Loan Documents, as defined in the Tranche
A Second Lien Loan Agreement, (iii) the Loan Documents, as defined in the
Tranche B Third Lien Loan Agreement and (iv) the Loan Documents, as defined in
the Tranche C Fourth Lien Loan Agreement.

“Loss Payment Date” has the meaning given to that term under Section 7.10(d).

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:

(a) if a particular Person is specified, (i) the ability of such Person to
perform its obligations under any Lease Document to which it is a party or
(ii) if a particular Person is not specified, the ability of the Lessees or
Sprint to perform their obligations under any Lease Document to which it is a
party;

(b) (i) the validity or enforceability of any Lease Document or (ii) the value,
validity, enforceability or collectability of any material portion of Lessee
Collateral; or



--------------------------------------------------------------------------------

(c) the status, existence, perfection, priority, enforceability or other rights
and remedies of any Lessor in respect of its interest in Lessee Collateral.

“Material Indebtedness” means indebtedness for borrowed money in an aggregate
principal amount exceeding $225,000,000.

“National Security Agreement” means the SoftBank/Sprint National Security
Agreement for United States national security concerns, dated as of March 13,
2013, among SoftBank Group Corp., Starburst II, Sprint, the United States
Department of Defense, the United States Department of Homeland Security, and
the United States Department of Justice.

“Opinion of Counsel” means the written opinion of a nationally or
internationally recognized counsel that is selected by a Party to decide
questions of law raised by the Loan Documents;

“Party” and “Parties” means with respect to any Loan Document, each party to the
relevant agreement.

“Permitted Disposition” has the meaning given to that term under Section 7.8(b).

“Permitted Equipment Liens” means

(a) Liens arising pursuant to any Loan Document;

(b) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings diligently conducted and inchoate materialmen’s,
mechanic’s, workmen’s, repairmen’s, employee’s, or other like Liens arising in
the ordinary course of business of the Lessees for sums not yet due or that are
being contested in good faith by appropriate proceedings diligently conducted,
provided that adequate reserves with respect thereto are maintained in
conformity with GAAP;

(c) rights and easements of owners of any real property where any Equipment is
located;

(d) with respect to any real property on which Equipment is located, terms,
agreements, provisions, conditions, and limitations contained in the leases,
easements, licenses, permits or other agreement granting such leasehold interest
and the rights of lessors thereunder (and their heirs, executors,
administrators, successors, and assigns); and

(e) easements, rights-of-way, zoning restrictions, other restrictions and other
similar encumbrances of any real property where any item of Equipment is located
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Lessee.

“Permitted Holder” means SoftBank, its successors and assigns and SoftBank
Affiliates.



--------------------------------------------------------------------------------

“Person” means a natural individual, partnership, sole proprietorship, limited
liability company, corporation (including a business trust), joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or any other entity of whatever nature.

“Purchase Agreement” means the Purchase Agreement as defined in the Senior
Credit Agreement.

“Purchaser “ means the Purchaser as defined in the Senior Credit Agreement.

“Quarterly Rental Payment” means a Rental Payment identified as a Quarterly
Rental Payment as specified in an Equipment Lease Schedule.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period, unless
market practice differs in the London interbank market, in which case the
Quotation Day will be determined by the Senior Administrative Agent or the
Tranche A Administrative Agent, as applicable, in accordance with market
practice in the London interbank market (and if quotations would normally be
given by leading banks in the London interbank market on more than one day, the
Quotation Day will be the last of those days).

“Rental Payment” means, with respect to each Equipment Lease, the rental
payments specified in the relevant Equipment Lease Schedule.

“Responsible Officer” means, as applicable, (i) an authorized officer of a
Lessor, or (ii) an authorized officer of any Sprint Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Lessor or any
Sprint Party, as applicable, will be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of the applicable Lessor or such Sprint Party,
as applicable, and such Responsible Officer will be conclusively presumed to
have acted on behalf of the applicable Lessor or such Sprint Party, as
applicable.

“Restricted Party” has the meaning given to it in the Senior Credit Agreement.

“RF Emissions” means radio frequency emissions governed by FCC rules.

“Sale Agreements” means the Sale Agreements, each dated as of March 31, 2016 and
effective as of the initial Lease Closing Date, under which the Lessors
purchased the Equipment from one or more of the Lessees.

“Sanctioned Country” means, at any time, a country which is itself the subject
or target of any country-wide Sanctions.

“Sanctioned Person” means, at any time:

(a) any person listed in any Sanctions-related list of designated persons
maintained by the Office of Foreign Assets Control of the U.S. Department of the
Treasury or the U.S. Department of State (“Sanctions Authorities”);



--------------------------------------------------------------------------------

(b) any person operating, organized or resident in a Sanctioned Country; or

(c) any person owned or controlled by any such person or persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by any Sanctions Authority.

“Sanctions Authorities” has the meaning given to it in the definition of
Sanctioned Person.

“SCI” means Sprint Communications, Inc.

“Senior Administrative Agent” shall mean the Administrative Agent as defined in
the Senior Credit Agreement;

“Senior Credit Agreement” means the Senior Secured Term Loan Agreement, dated as
of March 31, 2016, by and among the Lessors, as borrowers, the Senior Lenders
party thereto, The Bank of Tokyo-Mitsubishi UFJ, Ltd., as administrative agent
and MUFG Union Bank, N.A., as Security Agent;

“Senior Lender” has the meaning given to it in the Senior Credit Agreement.

“Senior Loan” shall mean the Loan as defined in the Senior Credit Agreement.

“Senior Security Agent” shall mean the Security Agent as defined in the Senior
Credit Agreement.

“Senior Security Agreement” shall mean the Security Agreement as defined in the
Senior Credit Agreement.

“SoftBank” means SoftBank Group Corp.

“Solvent” means as to any Person at any time: (a) the fair value of the property
of such Person (if such Person is a Lessee on a consolidated basis with each of
the other Lessees on a consolidated basis) is greater than the amount of such
Person’s liabilities (including contingent liabilities and, if such Person is a
Lessee, on a consolidated basis with each of the other Lessees) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the assets and property
of such Person (if such Person is a Lessee, on a consolidated basis with the
other Lessees) (on an orderly liquidation or sum-of-parts basis, whichever is
greater) of such Person is not less than the amount that will be required to pay
the probable liability of such Person (if such Person is a Lessee, on a
consolidated basis) on its debts and other liabilities as they become absolute
and matured; (c) such Person is able to pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
a business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property and assets would constitute
unreasonably small capital.



--------------------------------------------------------------------------------

“Sprint” means Sprint Corporation, a Delaware corporation.

“Sprint Party” means Sprint and each Lessee.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

“Subsidiary Sublessee” has the meaning given to that term under Section 7.8(b).

“Tax Matters Agreement” means the Tax Matters Agreement, dated as of March 31,
2016, among the Lessors, Sprint and the other parties thereto.

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement required to be filed with any Governmental
Authority relating to Taxes.

“Taxes” means all income, gross receipts, rental, franchise, excise, stamp,
occupational, capital, value added, sales, use, ad valorem (real and personal),
property (real and personal) and taxes, fees, levies, imposts, charges or
withholdings of any nature whatsoever, together with any assessments, penalties,
fines, additions to tax and interest thereon, howsoever imposed, by any
Governmental Authority or other taxing authority in the United States or by any
foreign government, foreign governmental subdivision or other foreign or
international taxing authority.

“Term” has the meaning given to that term under Section 2.5 (Term).

“Termination Amount” means the amount calculated under the “Termination Amount”
section of the applicable Equipment Lease Schedule.

“Termination Date” has the meaning given to that term under Section 2.7(a).

“Total Loss” has the meaning given that term in Section 7.10(d).

“Tranche A Administrative Agent” shall mean the Administrative Agent as defined
in the Tranche A Second Lien Loan Agreement.

“Tranche A Loan” shall mean the Loan as defined in the Tranche A Second Lien
Loan Agreement.

“Tranche A Second Lien Loan Agreement” shall mean the Subordinated Second Lien
Term Loan Agreement, dated as of March 31, 2016, by and among the Lessors, the
Tranche A Subordinated Lenders, the Tranche A Administrative Agent and the
Tranches.



--------------------------------------------------------------------------------

“Tranche A Security Agent” means the Security Agent as defined under the Tranche
A Second Lien Loan Agreement.

“Tranche A Security Agreement” means the Security Agreement as defined under the
Tranche A Second Lien Loan Agreement.

“Tranche A Subordinated Lenders” has the meaning given to it in the Senior
Credit Agreement.

“Tranche B Administrative Agent” shall mean the Administrative Agent as defined
in the Tranche B Third Lien Loan Agreement.

“Tranche B Loan” shall mean the Loan as defined in the Tranche B Third Lien Loan
Agreement.

“Tranche B Security Agent” means the Security Agent as defined under the Tranche
B Third Lien Loan Agreement.

“Tranche B Security Agreement” means the Security Agreement as defined under the
Tranche B Third Lien Loan Agreement.

“Tranche B Subordinated Lenders” has the meaning given to it in the Senior
Credit Agreement.

“Tranche B Third Lien Loan Agreement” shall mean the Subordinated Third Lien
Term Loan Agreement, dated as of March 31, 2016, by and among the Lessors, the
Tranche B Subordinated Lenders, the Tranche B Administrative Agent and the
Tranche B Security Agent.

“Tranche C Administrative Agent” shall mean the Administrative Agent as defined
in the Tranche C Fourth Lien Loan Agreement.

“Tranche C Fourth Lien Loan Agreement” shall mean the Subordinated Fourth Lien
Term Loan Agreement, dated as of March 31, 2016, by and among the Lessors; the
Tranche C Subordinated Lender, the Tranche C Administrative Agent and the
Tranche C Security Agent.

“Tranche C Loan” shall mean the Loan as defined in the Tranche C Fourth Lien
Loan Agreement.

“Tranche C Security Agent” shall mean the Security Agent as defined in the
Tranche C Fourth Lien Loan Agreement.

“Tranche C Security Agreement” shall mean the Security Agreement as defined in
the Tranche C Fourth Lien Loan Agreement.

“Tranche C Subordinated Lender” has the meaning given to it in the Senior Credit
Agreement.



--------------------------------------------------------------------------------

“Transaction” means, collectively the transactions contemplated by the Loan
Documents.

“Transaction Documents” means, collectively, the Transaction Documents (as
defined in each of the Senior Credit Agreement (so long as the Senior Loan is
outstanding), the Tranche A Second Lien Loan Agreement (so long as the Tranche A
Loan is outstanding), the Tranche B Third Lien Loan Agreement (so long as the
Tranche B Loan is outstanding) and the Tranche C Fourth Lien Loan Agreement (so
long as the Tranche C Loan is outstanding).

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation), as in effect from time to time in any
applicable jurisdiction.

“Voting Securities” means, with respect to any Person, the stock or other
ownership or equity interests, of whatever class or classes, the holders of
which ordinarily have the power to vote for the election of the members of the
board of directors, managers, trustees or other voting members of the governing
body of such Person (other than stock or other ownership or equity interests
having such power only by reason of the happening of a contingency).